[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION Re. Motion for Permission to File Late Appeal
On November 15, 1999, the habeas court (Zarella, J.) filed a memorandum of decision denying the petitioner's application for a writ of habeas corpus. On December 17, 1999, thirty-three days after that decision was issued, the defendant filed Petition for Certification. That petition was denied by the court (L. Paul Sullivan, J.) on February 22, 2000, on the ground that it was not timely filed. On June 28, 2000, more than four months after the court denied. the Petition for Certification, the petitioner filed a motion for permission to file a late appeal.
Pursuant to § 63-1 of the Connecticut Practice Book, an appeal must be filed within twenty days of the date notice of judgement is given. Section 66-1 of the Practice Book provides that "In no event shall the trial judge extend the time for filing the appeal to a date which is more than twenty days from the expiration date of the appeal period."
The time for filing an appeal from the denial of the Petition for Certification expired on March 14, 2000. The petitioner has not provided good cause to explain why he did not file an appeal within the twenty days of the date notice of judgement denying his Petition for Certification was given, nor has he offered any rational explanation as to why he delayed for more than four months from the date of judgement to file this motion. The motion is denied.
  Terence A. Sullivan Superior Court Judge